Citation Nr: 1711364	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  14-04 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than January 8, 2007 for the grant of service connection for right knee degenerative joint disease.

2.  Entitlement to an effective date earlier than March 27, 2006 for the grant of service connection for coronary artery disease. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from March 1951 to March 1954 and in the Air Force from March 1955 to August 1974, with service in the Republic of Vietnam.  The Veteran was awarded the Air Force Commendation Medal and Nine Air Medals, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from January 2011 and April 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The January 2011 rating decision granted service connection for right knee degenerative joint disease and assigned an effective date of January 8, 2007.  The April 2012 decision granted service connection for coronary artery disease and assigned an effective date of March 27, 2006.  The Veteran appealed the effective dates of the grant of service connection for both disabilities.

The Veteran had a hearing before the undersigned Veterans' Law Judge in September 2016.  A transcript of that proceeding has been associated with the claims file.

The record reflects that after the final Supplemental Statement of the Case (SSOC) the Veteran submitted additional relevant evidence to the Board.  A subsequent SSOC is not necessary, as set forth in 38 U.S.C.A. § 7105 (e) (West 2014).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems; any future consideration of this case should take into account the existence of these electronic records.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900 (c) (2016) (defining advanced age as 75 or more years of age).


FINDINGS OF FACT

1.  A February 1982 rating decision denied the Veteran's claim of entitlement to service connection for meniscectomy of the right medial meniscus.  The evidence does not show that an appeal to that decision was submitted, nor was new and material evidence received within one year.

2.  The Veteran filed a petition to reopen the previously denied claim of service connection for a right knee disability, which was received by VA on January 8, 2007.  

3.  A January 2011 rating decision granted service connection for the Veteran's right knee degenerative joint disease, with an effective date of January 8, 2007.

4.  Following the February 1982 rating decision, January 8, 2007 is the earliest date that the Veteran filed a petition to reopen his claim of entitlement to service connection for a right knee disability.

5.  The Veteran's initial claim of entitlement to service connection for coronary artery disease was received by VA on March 27, 2006.

6.  The record contains no informal claim, formal claim, or any written intent to file a claim of entitlement to service connection for coronary artery disease prior to March 27, 2006.


CONCLUSIONS OF LAW

1.  The February 1982 rating decision denying the Veteran's claim of entitlement to service connection for meniscectomy of the right medial meniscus is final.  38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981).

2.  The requirements for an effective date earlier than January 8, 2007 for the grant of entitlement to service connection for right knee degenerative joint disease have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 19.118 (1981); 38 C.F.R. §§ 3.1(p), 3.155, 3.158, 3.400 (2016).  

3.  The requirements for an effective date earlier than March 27, 2006 for the grant of entitlement to service connection for coronary artery disease have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.155 (1981); 38 C.F.R. §§ 3.1(p), 3.155, 3.157, 3.158, 3.309, 3.400, 3.816 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

In correspondences dated in February 2007 and May 2011, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  Specifically, the RO notified the Veteran of the information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letters also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran disagrees with the effective dates assigned following the grant of entitlement to service connection.  Once a claim is granted, it is substantiated and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

At the onset, the Board observes that there were many discrepancies within the Veteran's electronic record between the dates assigned within the VBMS filing system to documents that had been scanned into the Veteran's electronic record, and the dates of receipt shown as a "date stamp" on the documents themselves.  To the extent possible, the Board has assigned proper dates to each document based on the available context within the documents, keeping in mind the duty to provide the benefit of the doubt to the Veteran in making those assignments; however in many instances it is impossible to glean the date of receipt from the documents.  The Board considered whether remand was warranted to direct the RO to have the Veteran's paper claims file rescanned in order to enhance the Board's de novo review of the claims file.  However, the Board is cognizant that the Veteran's case has been expedited on the docket due to his advanced age.  Significantly, the Board has determined that the relevant documents have been correctly dated, or were assigned correct dates within the Board's process outlined above.  The outcome of the Veteran's case is clear based on controlling law, and remanding for the RO to rescan the Veteran's claims file would afford him no discernible benefit.  The Board has thus deemed it appropriate to proceed with adjudication of the Veteran's appeal.

Legal Criteria

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2016).  38 U.S.C.A. § 5110(a) (West 2014) provides that "the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  

Similarly, 38 C.F.R. § 3.400(b)(2) (2016) provides that for disability compensation for direct service connection, the effective date is the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  With regard to reopened claims after final disallowance, the effective date of an award will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.400(q)(2), 3.400(r) (2016).

With respect to the phrase "the date entitlement arose," the Court of Appeals for Veterans Claims (the Court) has stressed what that phrase does not mean.  In McGrath v. Gober, 14 Vet. App. 28, 35 (2000), the Board had found the earliest date that a VA examiner had diagnosed PTSD as "the date entitlement arose" and used that date, rather than a much earlier date of receipt of claim, as the effective date.  The Court soundly rejected that rationale.  The Court stressed that the date of the medical evidence itself is irrelevant where an initial service connection claim is pending, even if it was submitted over twenty years after the time period in question.  The Court offered, under the circumstances of an original claim for service connection, the date that the Veteran submitted the claim or the date the Veteran was released from active service, whichever applies, ultimately controls the effective date for benefits.  Id.  This conclusion is borne out in Lalonde v. West, 12 Vet. App. 377 (1999), where the Court stressed that the effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection.

The Board notes that 38 C.F.R. § 3.155, pertaining to informal claims, was recently amended.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  However, for purposes of this appeal, a "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to a Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2016).  See Norris v. West, 12 Vet. App. 413, 421 (1999) (distinguishing between an original claim and a claim for increased rating, the latter of which may be initiated by a medical examination or hospitalization under 38 C.F.R. § 3.157).

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  38 C.F.R. § 3.816 sets forth the effective date rules required by orders of the United States District Court in the class-action case of Nehmer v. U. S. Department of Veterans Affairs, No. CV-86-6160 (N.D. Cal. May 17, 1991) (Nehmer Stipulation).  For purposes of this section, a Nehmer class member includes a Vietnam veteran who has a covered herbicide disease. 

If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award, if the class member's claim for disability compensation for the covered herbicide disease was either pending before the VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, will be the later of the date such claim was received by VA or the date the disability arose, unless the claim was received within a year following separation from service.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: (1) the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  See 38 C.F.R. § 3.816 (c)(2) (2016).  Ischemic heart disease is included on the list of disabilities that are entitled to presumptive service connection based on herbicide exposure, effective as of August 31, 2010.  The term "ischemic heart disease" includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina. 38 C.F.R. § 3.309 (e) (2016).

If the above requirements are not met, the effective date of the award shall be determined in accordance with 38 C.F.R. § 3.400 (2016).

As coronary artery disease is a covered herbicide disease, the Veteran is considered a Nehmer class member.  See 38 C.F.R. § 3.816 (b)(1)(2) (2016).

Right Knee Claim

The Veteran contends that he is entitled to an effective date earlier than January 8, 2007, on the grounds that he filed a Notice of Disagreement (NOD) with the February 1982 rating decision that originally denied service connection for a right knee disability, and that he was not sent a Statement of the Case (SOC) in response.  See June 2012 statement and December 2013 VA Form 9.  

In October 1981, the Veteran filed a claim for service connection for meniscectomy right medial meniscus.  The Veteran's claim was denied in a February 1, 1982 rating decision.  A March 2, 1982 confirmed rating decision indicates that additional VA medical records were reviewed which showed the Veteran was hospitalized from December 2, 1981 to December 16, 1981 for a coronary artery bypass graft; the March 1982 decision stated that no change was warranted in the previous determination.  A March 16, 1982 letter informed the Veteran that his claim had been reviewed including the report of hospitalization, but the right knee denial was confirmed.  The Veteran did not appeal that decision, submit new and material evidence, or file a motion for reconsideration or to vacate the decision.  Thus, it became final.  38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981).

In a statement received January 8, 2007, the Veteran filed a petition to reopen his claim for a right knee disability.  A June 2007 rating decision denied the Veteran's petition, and he perfected an appeal to the Board.  In a May 2010 decision, the Board reopened the Veteran's claim for a right knee disability and remanded it for further development.  A January 2011 rating decision granted service connection for right knee degenerative joint disease and assigned an effective date of January 8, 2007, the date of his petition to reopen.

At no point prior to January 8, 2007 did VA receive any petition to reopen the claim for a right knee disability, nor did VA receive any submission from the Veteran that could be construed as a petition to reopen.  

The Board considered the Veteran's statements surrounding the circumstances of the February 1982 denial, indicating that he submitted a NOD in response to the denial and that the RO did not provide him a SOC.  See June 2012 correspondence, December 2013 VA Form 9, and September 2016 VA Form 21-4138.  During the September 2016 Board hearing, the Veteran testified that the March 16, 1982 letter established that the Veteran had filed a NOD with the February 1982 rating decision, and that the Buffalo RO must have lost the letter he submitted.  See September 2016 Hearing Transcript, pp. 7-11, 15-16, 20-21.

Although the March 2, 1982 decision is confirmation that the RO reviewed additional evidence after the issuance of the February 1, 1982 rating decision, the record does not support the Veteran's assertion that he submitted a NOD at this time.  Indeed, the March 2, 1982 rating decision does not indicate that the Veteran submitted VA medical records showing his hospitalization for coronary artery bypass surgery; only that such records were associated with the claims file after the issuance of the February 1, 1982 rating decision.  Moreover, the March 16, 1982 letter accompanying the March 2, 1982 rating decision stated that if the Veteran disagreed with the decision he was advised to follow the Notice of Procedural and Appellate Rights on the back of the letter.  The Veteran testified that he did not submit any further correspondence following the March 16, 1982 affirming the previous denial, but did not provide an explanation for not doing so.  Id. at 16-17.

Pertinent to the Board's finding in this regard are several administrative documents dated around the time of the Veteran's claim.  A VA Form 10-7131, Exchange of Beneficiary Information and Request for Administration and Adjudicative Action, signed January 6, 1982, indicated that the Veteran was admitted to the hospital for a single graft, and corresponds with the record referenced in the March 2, 1982 rating decision.  The form also indicates that the record was sent on February 24, 1982.  A VA Form 3230-1, dated January 19, 1982, indicates that a copy of the hospital summary was sent from the VA Medical Center in Buffalo to the Buffalo RO.  These documents suggest that the record in question was requested internally by VA, rather than submitted by the Veteran.

Even if the hospitalization summary was submitted by the Veteran, there is no way to construe the submission as a NOD for his right knee claim.  The one page summary provides no indication that the Veteran disagreed with the February 1982 rating decision as it pertained to the denial of the right knee disability.  At a minimum, a NOD requires a written communication from a claimant expressing dissatisfaction and disagreement with an adjudicative determination, and should be in terms which can be reasonably construed as evidencing a desire for review of that determination.  See 38 C.F.R. § 19.118 (1981) (the regulations pertaining to the format of a NOD in effect at the time in question).  Although the Veteran asserts that he sent a letter accompanying the hospitalization summary, the March 1982 rating decision contains no reference to such a letter, nor does the decision suggest that the hospitalization record was received from the Veteran or accompanied by a letter.  Assuming the record was submitted by the Veteran, the March 1982 letter provided notice to the Veteran that any correspondence that he may have submitted to the RO previously had not been construed as a NOD, and that if he disagreed with the decision he should file a one.  As the Veteran testified in September 2016, he did not submit a NOD in response to the March 1982 rating decision.  

The Board cannot speculate regarding the content of a piece of evidence not of record.  Although the Veteran has written and testified that he sent a NOD in response to the February 1982 rating decision, the available evidence of record does not support that conclusion.  Reading the evidence of record in a light most favorable to the Veteran and assuming he submitted a copy of the hospitalization summary, that document did not constitute a valid NOD with the February 1982 rating decision.



The Board observes that the record contains several medical records labeled in VBMS as being received in April 1990 and some of these records contain references to the Veteran's right knee disability.  However, these records are accompanied by annotations from the Veteran listing his name and claim number, and appear to correspond with the Veteran's January 2007 NOD, in which he stated he was submitting past medical records to help substantiate his claims.  These records do not contain any statements that may be construed as a petition to reopen the previously denied right knee claim.

Finally, the Board notes that the Veteran has cited an August 22, 1975 VA Form 10-10 and asserted that he originally filed a claim for service connection for a right knee disability, which was ignored by the RO.  See, e.g., February 2015 correspondence, September 2016 Hearing Transcript, pg. 13, and March 13, 2017 correspondence.  However, review of the document in question shows no evidence or indication of any right knee disability, only low back pain radiating into the right leg.  Moreover, on his October 1981 VA Form 21-526, the Veteran indicated that he had previously filed a claim for hospitalization or medical care, but did not indicate he had filed a previous claim for disability compensation or pension benefits.  Thus, this document cannot be construed as an informal or formal claim for benefits for a right knee disability.

In sum, the evidence does not show that the Veteran submitted a valid NOD in response to the February 1982 or March 1982 rating decisions.  Following those decisions, the earliest communication that may be construed as a service connection claim for a right knee disability is the Veteran's January 8, 2007 correspondence.  The law is clear with respect to claims filed after a final disallowance: the effective date of an award will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.400(q)(2), 3.400(r) (2016).  In this case, the proper effective date for the Veteran's claim is January 8, 2007, the receipt date of the Veteran's petition to reopen.  Thus, the Veteran's claim must be denied.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2016).  


Coronary Artery Disease

The Veteran asserts he is entitled to an effective date earlier than March 27, 2006 for service connection for coronary artery disease.  The Veteran appears to argue that a January 1982 VA examination report and finding regarding the presence of coronary artery disease should be construed as a claim for service connection for the same, and that the January 2012 VA examiner had a responsibility to assist the Veteran in a claim for benefits.  See March 2010 correspondence and March 2013 NOD.  He also contends that he should have an effective date no later than October 1981, the date that he says he experienced a perioperative myocardial infarction at the VA hospital in Buffalo, New York.  See March 2013 NOD.  Alternatively, he asserts that the May 3, 1982 letter from VA informing the Veteran he was ineligible for a Veteran's Service Insurance policy "put service connection for heart disease at issue at that time."  See December 2013 VA Form 9.

The Veteran's October 1981 claim included a request for service connection for hiatal hernia, but no mention of a heart condition.  In conjunction with the hernia claim, the Veteran was afforded a VA gastrointestinal and general medical examination in January 1982.  The examiner, Dr. F. L. W., noted the Veteran's assertion that there was a "direct relationship" between the hernia and his recent coronary bypass surgery performed in October 1981, explaining that the Veteran's coronary artery disease had been discovered in the context of treatment for a shoulder injury.  He reported that the Veteran felt the burning pain was cardiac in nature all along and not due to his esophageal hiatus hernia.  Dr. F. L. W. diagnosed the Veteran with status-post right coronary artery bypass and esophageal hiatus hernia.  The findings contained in the January 1982 examination report do not amount to a claim for coronary artery disease, express or implied, because they contain no indication that the Veteran intended to seek service connection for coronary artery disease.

The March 1982 rating decision and accompanying letter explained that records pertaining to the Veteran's coronary artery bypass surgery had been reviewed but did not change the outcome of the February 1982 decision.  Had the Veteran intended his statements during the January 1982 VA examination to constitute a claim for benefits for coronary artery disease, it stands to reason that he would have informed the RO that this was the case, especially given that in October 1981 he submitted a VA Form 21-526 expressly requesting service connection for back, right knee, and hiatal hernia disabilities.  However, the Veteran did not respond to the March 1982 rating decision, either by filing a NOD with the decision or an express claim for coronary artery disease.  

The Veteran also cites a May 1982 letter indicating his application for Service Disabled Veterans Insurance was denied, and states that the letter raised the issue of entitlement to service connection for coronary artery disease.  Shortly after the February 1982 rating decision, the Veteran was mailed a letter from the VA Insurance Division informing him that he could apply for National Service Life Insurance based on his recent grant of service connection.  See February 1982 letter.  The May 1982 letter noted that the Veteran's application for insurance was denied because of the presence of a heart condition, for which the RO had not granted service connection.  Rather than raising the issue of service connection for a heart condition, the letter only stated that service connection had not been established for the condition.  It did not state that service connection for the condition had been claimed and denied.  This letter provided the Veteran an impetus to apply for service connection for a heart condition, noting that if the Veteran was successful in obtaining service connection for the heart condition the insurance office would consider a new application.  However, the record contains no indication that he expressly did so until March 2006.

The Board considered whether the December 1981 hospitalization summary or January 1982 VA examination report could be construed as informal claims under 38 C.F.R. § 3.155 (1981).  Neither the hospitalization summary nor the VA examination report suggest any intent to file a claim for service connection for coronary artery disease; they merely show the Veteran was diagnosed with coronary artery disease and underwent a coronary artery bypass graft.  Thus, assuming the December 1981 hospitalization summary was submitted by the Veteran, it would not amount to an informal claim that would require action on the part of VA.  See 38 C.F.R. § 3.155 (1981) (directing that the RO forward an application to the claimant for execution if an informal claim is not followed by a formal claim).  Similarly, Section 3.155 permits informal claims made by a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of the claimant who is not sui juris.  The January 1982 VA examiner, Dr. F. L. W., did not fall under any of these categories.  The Board cannot construe either medical report as a claim for service connection when intent to file such a claim is not evident from the reports.

The Board notes in a February 2015 submission, the Veteran appeared to assert he filed a claim for a heart condition in August 1975.  However, the August 22, 1975 VA Form 10-10 contains no reference to a heart abnormality or condition, or any symptoms or complaints thereof, and instead noted his heart had regular rate with no thrills, rubs, or gallops.  Moreover, the record reflects no claim for disability compensation for a heart condition either pending before VA on May 3, 1989 or received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for coronary disease (i.e., August 31, 2010).  The record contains no application, statement, or submission that may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for this covered herbicide disability, and VA had not issued a decision on any such claim between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for this covered disease.  

As noted above, the record contains several medical records labeled in VBMS as being received in April 1990 and some of these records contain notations regarding the Veteran's coronary artery disease.  However, these records are accompanied by annotations from the Veteran listing his name and claim number, and appear to correspond with the Veteran's January 2007 NOD, in which he stated he was submitting past medical records to help substantiate his claims.  These records do not contain any statements that may be construed as a claim of entitlement to service connection for coronary artery disease.

Notably, the March 2006 claim by the Veteran identified no heart disability; rather, medical evidence associated with that claim indicated a diagnosis of coronary artery disease.  In a March 2010 submission, the Veteran discussed the circumstances of his diagnosis of coronary artery disease, which the Board referred to the RO in a May 2010 decision.  A claim evidencing an intent to seek compensation for a heart condition was not received until April 12, 2011.  Thus, the provisions of 38 C.F.R. § 3.816 are inapplicable in this case.

In sum, the Veteran is not entitled to an effective date earlier than March 27, 2006 for the grant of service connection for coronary artery disease.



ORDER

Entitlement to an effective date earlier than January 8, 2007 for the grant of entitlement to service connection for right knee degenerative joint disease is denied.

Entitlement to an effective date earlier than March 27, 2006 for the grant of entitlement to service connection for coronary artery disease is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


